UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                          11/5/2018


JAMES HARRELL,

                                            Petitioner,                    17-CV-758 (LAP)(SN)

                          -against-                                       OPINION AND ORDER

PAUL CHAPPIUS, JR.,

                                            Respondent.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        By letter dated October 19, 2018, pro se petitioner James Harrell moves the Court to

grant his request for pro bono counsel. For the reasons set forth below, the motion is denied

without prejudice.

        A federal judge has “broad discretion” when deciding whether to appoint counsel to an

indigent litigant. Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). See Burgos v.

Hopkins, 14 F.3d 787, 789 (2d Cir. 1994). There “is no requirement that an indigent litigant be

appointed pro bono counsel in civil matters.” Id. at 789; 28 U.S.C. § 1915(e).

        The factors to be considered in ruling on a motion for pro bono counsel are well settled

and include “the merits of plaintiff’s case, the plaintiff’s ability to pay for private counsel,

[plaintiff’s] efforts to obtain a lawyer, the availability of counsel, and the plaintiff’s ability to

gather the facts and deal with the issues if unassisted by counsel.” Cooper v. A. Sargenti Co., 877

F.2d 170, 172 (2d Cir. 1989). Of these, “the factor which command[s] the most attention [is] the

merits.” Indeed:

                 Courts do not perform a useful service if they appoint a volunteer
                 lawyer to a case which a private lawyer would not take if it were
               brought to his or her attention. Nor do courts perform a socially
               justified function when they request the services of a volunteer
               lawyer for a meritless case that no lawyer would take were the
               plaintiff not indigent. Id.

       Here, Harrell filed this habeas petition challenging the constitutionality of his 2012 New

York County conviction. On June 16, 2017, the Court stayed this action pending the resolution of

several challenges to that conviction in New York State court. See ECF No. 12. Until those cases

have reached a final resolution, it is not possible for the Court to assess whether Harrell’s case

has sufficient merit to warrant the appointment of counsel.

       Accordingly, the Court denies Harrell’s application without prejudice. The Clerk of Court

is directed to terminate the motion at ECF No. 19.

SO ORDERED.




DATED:         New York, New York
               November 5, 2018

cc:            James Harrell (by Chambers)
               12-A-4228
               Five Points Correctional Facility
               6600 State Rt. 96
               P.O. Box 119
               Romulus, NY 14541
               PRO SE
